DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 26 February 2021 has been entered.

Allowable Subject Matter
Claims 9, 14-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the closest prior art references, Wong (US 2015/0143875 A1) (hereinafter Wong) and Zubkow (US 2006/0193207 A1) (hereinafter Zubkow) teach various limitations found in the claim, as described in the Office Action mailed on 07 January 2020. The prior art fails to teach provide motivation for synchronizing a master sensing unit which records a sensed detonation time T0 and a plurality of APPR apparatuses to within less than a thousandth of a second by an external GPS signal which is a pulse per second electrical signal that has a width of less than one second and accurately repeats once per second, in order to complete a blast profile data structure containing time values, pressure values, and GPS coordinates from each of the plurality of APPR apparatuses, in combination with the rest of the limitations found in the claim.
14-15 and 17-20, they include all of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861